UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT AUDITORS FOR THE SIX-MONTH PERIODS ENDED JUNE 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REPORT OF INDEPENDENT AUDITORS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have audited the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of June 30, 2011 and 2010, the related consolidated statements of income, changes in stockholders’ equity and cash flows for the six-month periods ended June 30, 2011 and 2010. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. As described in Note 4(7) to the consolidated financial statements, certain long-term investments were accounted for under the equity method based on the financial statements as of June 30, 2011 and 2010 of the investees, which were audited by the other independent auditors. Our opinion, insofar as it related to the investment income amounted to NT$174 million and NT$25 million for the six-month periods ended June 30, 2011 and 2010, respectively, and the related long-term investment balances of NT$4,835 million and NT$4,824 million as of June 30, 2011 and 2010 , respectively, are based solely on the reports of the other independent auditors. We conducted our audits in accordance with auditing standards generally accepted in the Republic of China and “Guidelines for Certified Public Accountants’ Examination and Reports on Financial Statements”, which require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation. We believe that our audits and the reports of the other independent auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of the other independent auditors, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of United Microelectronics Corporation and subsidiaries as of June 30, 2011 and 2010 , and the consolidated results of their operations and their cash flows for the six-month periods ended June 30, 2011 and 2010 , in conformity with requirements of the Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China. As described in Note 3 to the consolidated financial statements, effective from January 1, 2011, the Company has adopted the third revision of the Statement of Financial Accounting Standards No. 34, “ Financial Instruments: Recognition and Measurement”, and the newly issued Statement of Financial Accounting Standards No. 41, “Operating Segments” of the Republic of China. ERNST & YOUNG CERTIFIED PUBLIC ACCOUNTANTS Taipei, Taiwan Republic of China August 3, 2011 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars) As of June 30, As of June 30, Assets Notes 2011 2010 Liabilities and Stockholders' Equity Notes 2011 2010 Current assets Current liabilities Cash and cash equivalents 2, 4(1) $ 60,701,296 $ 59,325,330 Short-term loans 4(12) $ 6,042,044 $ 1,189,980 Financial assets at fair value through profit or loss, current 2, 4(2) 883,083 1,728,314 Financial liabilities at fair value through profit or loss, current 2, 4(13) 1,783,975 1,661,043 Available-for-sale financial assets, current 2, 4(5) 6,537,111 5,858,631 Notes and accounts payable 6,626,261 6,268,824 Notes receivable 2, 3 194,518 62,630 Income tax payable 2 973,912 580,613 Accounts receivable, net 2, 3, 4(3) 18,620,439 19,853,205 Accrued expenses 2, 4(20) 11,267,784 9,912,490 Accounts receivable-related parties, net 2, 3, 5 132,584 204,927 Cash dividends payable 4(20) 14,033,575 6,233,002 Other receivables 2, 3 912,186 559,746 Payable on equipment 10,654,952 7,807,171 Inventories, net 2, 4(4) 13,807,100 10,791,307 Current portion of long-term liabilities 2, 4(14), 4(15), 6 6,589,757 5,574,901 Prepaid expenses 932,405 760,536 Deferred income tax liabilities, current 2, 4(22) 30,058 9,682 Deferred income tax assets, current 2, 4(22) 483,189 950,791 Other current liabilities 939,071 1,283,354 Restricted assets 6 76,575 63,056 Total current liabilities 58,941,389 40,521,060 Total current assets 103,280,486 100,158,473 Long-term liabilities Funds and investments Bonds payable 2, 4(14) 13,687,760 - Financial assets at fair value through profit or loss, noncurrent 2, 4(2) 124,136 77,760 Long-term loans 4(15), 6 5,885,991 915,083 Available-for-sale financial assets, noncurrent 2, 4(5) 25,038,849 29,621,284 Total long-term liabilities 19,573,751 915,083 Financial assets measured at cost, noncurrent 2, 4(6), 4(11) 8,321,569 7,546,758 Long-term investments accounted for under the equity method 2, 4(7), 4(11), 10(7) 9,329,543 11,541,463 Other liabilities Prepayment for long-term investments 100,000 24,480 Accrued pension liabilities 2, 4(16) 3,264,054 3,279,874 Debts investment without active market, noncurrent 2, 4(8) - 19,778 Deposits-in 18,602 16,062 Total funds and investments 42,914,097 48,831,523 Deferred income tax liabilities, noncurrent 2, 4(22) 26,781 11,434 Other liabilities-others 174,127 201,126 Property, plant and equipment 2, 4(9), 5, 6, 7 Total other liabilities 3,483,564 3,508,496 Land 2,255,368 1,564,195 Total liabilities 81,998,704 44,944,639 Buildings 26,166,263 21,043,233 Machinery and equipment 532,762,693 470,763,149 Transportation equipment 69,516 69,355 Capital 2, 4(17), 4(18) Furniture and fixtures 3,722,306 3,300,701 Common stock 129,879,123 129,879,123 Leasehold improvements 745,155 53,594 Capital collected in advance 882,440 - Total cost 565,721,301 496,794,227 Additional paid-in capital 2, 4(7), 4(14), 4(18) Less : Accumulated depreciation (442,658,737) (420,550,362) Premiums 44,239,026 44,203,728 Less : Accumulated impairment (1,717,434) (1,755,706) Treasury stock transactions 391,255 14,917 Add : Construction in progress and prepayments 21,025,446 21,279,308 Employee stock options 922,651 472,226 Property, plant and equipment, net 142,370,576 95,767,467 Stock options 679,612 - Retained earnings 2, 4(7), 4(20) Intangible assets Legal reserve 3,442,856 1,064,881 Trademarks 2 168 - Unappropriated earnings 18,378,734 12,067,787 Goodwill 2 295,225 15,060 Adjusting items in stockholders' equity 2, 4(5), 4(7), 4(17), 4(19) Total intangible assets 295,393 15,060 Cumulative translation adjustment (6,041,393) 222,763 Unrealized gain or loss on financial instruments 21,914,415 24,459,691 Other assets Treasury stock (6,223,357) (6,733,733) Deferred charges 2 1,299,536 1,435,430 Total stockholders' equity of parent company 208,465,362 205,651,383 Deferred income tax assets, noncurrent 2, 4(22) 3,231,890 2,772,285 Other assets-others 2, 4(10), 6 2,588,521 2,089,342 Minority interests 5,516,433 473,558 Total other assets 7,119,947 6,297,057 Total stockholders' equity 213,981,795 206,124,941 Total assets $ 295,980,499 $ 251,069,580 Total liabilities and stockholders' equity $ 295,980,499 $ 251,069,580 The accompanying notes are an integral part of the consolidated financial statements. 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the six-month periods ended June 30, 2011 and 2010 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the six-month periods ended June 30, Notes 2011 2010 Operating revenues 2, 5 Sales revenues $ 62,208,129 $ 56,202,482 Less : Sales returns and discounts 72,497
